PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/709,018
Filing Date: 11 May 2015
Appellant(s): Lahiri et al.



__________________
Marcel K. Bingham (Reg. No. 42,327)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/5/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publ. 2011/0072217 to Hoang et al., (“Hoang”) and in view of U.S. Patent Publ. 2013/0019000 (“Markus”).

(2) Response to Argument
Argument 4 on page 10
a. Markus fails to teach that execution of a database transaction that changes data in a database shard of the other second grid element is performed in direct mode by the first grid element and in remote mode with the proxy server on the second grid element. (page 10, argument filed on 8/30/2021).
Examiner’s Response:  With respect to this argument, applicant provided three reasons. Examiner’s response to each of the reasons are provided below: 
To operate in direct mode, the client application should be executing within the same memory space as the data grid, as explicitly claimed. Because the client application is communicating over a network with a proxy server on a data grid node, the client application and the proxy server cannot be executing in the same memory space. (page 11).
Examiner’s Response: Applicant’s argument is not persuasive. The argument focusing on whether the client application are executing within the same memory space as the data grid. 
The Markus reference discloses in paragraph 0025 that in one embodiment, the in-memory data grid 150 acts as a shared storage tier for client applications 145. A separate memory space may be generated for each client application 145. A client application 145 can be any type of application including, for example, a web application, a desktop application, a database management application, a browser application, etc. 
Markus teaches in paragraph 0035 that to use the in-memory data grid 150, a client application 145 acquires a session from the in-memory data grid 150, and sends commands to the in-memory data grid 150 via the session. Client application 145 may be a standalone application running on a single machine or may be a system with multiple clients 151, 155, 160, each of which may run in a separate machine 120, 122, 124. The clients 151, 155, 160 may each run on a different system, use a different protocol, be written in a different language, operate on a different platform, etc. For example, a web application may have a Java middleware component that serves up web applications, and another component that is a part of one of the web applications. For example, if a web application uses Ajax and client side Javascript in a user's browser, the user's browser may communicate directly to the in-memory data grid 150 to populate the browser's screen. A third component of the client application 145 may be a python script that monitors all data and processes orders as and when they are placed in the in-memory data grid 150.
	Thus the web application client uses client side javascript that directly communicate with the in-memory data grid to populate data to the client application browser via the session without using any proxy server. Since Markus teaches separate memory space may be generated for each client application and client side javascript directly communicate with the in-memory data grid to populate data to the client application browser. Under broadest reasonable interpretation that corresponds to client application executing within the same memory space as data grid in a mid-tier database system as per applicant’s characterization of direct mode on page 8.
Examiner also refers to primary reference Hoang in the current rejection on page 7, paragraph 0017 of Hoang teaches directly linked mid-tier applications. In some embodiments, mid-tier applications execute in the same memory space that stores the mid-tier database, and thus may read and write directly to the mid-tier database. Thus, these mid-tier applications forego the need to establish a communication link with a database server, further increasing the speed with which the mid-tier applications may access data in the mid-tier database. Such mid-tier applications are hereinafter referred to as "directly-linked" applications. 
	Therefore, applicant’s argument is not persuasive and the currently cited references clearly teaches direct mode where the client application is executing within the same memory space as the data grid.

Markus fails to teach that a client operates in direct mode. The Examiner has failed to provide any evidence that a server in communication with an application over a network are in any way executing within the same memory space. A server in communication with an application over a network that executes within the same memory space is a fact completely posited by the Examiner (page 12-13).

Examiner’s Response: It is not clear from the argument what is referring as “a server”, claim specifically recites “a proxy server”. In responding to the argument, examiner assumes the “server” is referring to the “proxy server”.
	The argument is that whether the proxy server in communication with an application over a network are in any way executing within the same memory space.
 
The Markus reference discloses in paragraph 0025 that in one embodiment, the in-memory data grid 150 acts as a shared storage tier for client applications 145. A separate memory space may be generated for each client application 145. A client application 145 can be any type of application including, for example, a web application, a desktop application, a database management application, a browser application, etc. 
Paragraph 0032 teaches that to enable clients configured for different protocols to access the in-memory data grid 150, the in-memory data grid 150 may include one or more proxy servers 130, 135, 140. Each proxy server 130, 135, 140 may be used to translate objects and requests into the specific formats used by the data grid nodes 125A-D. Each proxy server 130, 135, 140 includes internal rules on how to translate an incoming protocol into a protocol used by the in-memory data grid 150, and how to translate responses going out from the protocol used by the in-memory data grid 150 into the protocol used by the client application 145 or by a specific component 151, 155, 160 of the client application 145. Paragraph 0034 further teaches each proxy server 130, 135, 140 may be an endpoint that appears to client applications 145 as a backend storage server. Client applications 145 may communicate with the proxy servers 130, 135, 140 as though the proxy servers are full backend storage servers. Each proxy server 130, 135, 140 may be configured to listen to a specific port or ports, and act on messages sent to those ports.
Since Markus teaches that a separate memory space may be generated for each client application and thus the client application may communicate with the proxy server in the same in-memory space as the data grid in the mid-tier database system.
The primary reference Hoang teaches in paragraph 0017 for directly linked mid-tier applications. In some embodiments, mid-tier applications execute in the same memory space that stores the mid-tier database, and thus may read and write directly to the mid-tier database. Thus, these mid-tier applications forego the need to establish a communication link with a database server, further increasing the speed with which the mid-tier applications may access data in the mid-tier database. Such mid-tier applications are hereinafter referred to as "directly-linked" applications. 
	
Page 13 with respect to argument c) None of the paragraphs in Markus cited by the Office teach an application running in direct mode.
Examiner’s Response:  Examiner refers to the Final Office action dated 01/26/2021, page 7 and advisory action dated 04/13/2021 where examiner’s response includes Hoang reference paragraph 0017 for mid-tier applications execute in the same memory space that stores the mid-tier database, and thus may read and write directly to the mid-tier database. Thus, these mid-tier applications forego the need to establish a communication link with a database server, further increasing the speed with which the mid-tier applications may access data in the mid-tier database. Such mid-tier applications are hereinafter referred to as "directly-linked" applications. Note: this directly-linked application is operating in direct mode. 

Argument 5 on page 14
b.	Markus’s contribution is to avoid running a client application runs direct mode on a member of a data grid.
Examiner’s Response: The argument is that the contribution of Markus is to avoid running in direct mode on a data grid when changing data on the data grid. Markus describes this as a problem that Markus solves.
Examiner respectfully disagree. Markus teaching is not to avoid running a client application in direct mode on a member of a data grid, instead Markus addresses multi-operational transactional access of an in-memory data grid in a client-server environment. As discussed in para 0004 (applicant also reference this paragraph) that traditionally, multi operations (XA) transactions of an in-memory data grid are limited to a P2P environment. And also discussed there are situations when accessing a data grid platform in a client server mode makes more sense than accessing it via P2P because conventional client-server access to a data grid, is limited to simple, non-transactional access. Thus Markus addresses the problem of conventional client-server access to a data grid that is limited to non-transactional access and improve the client server access to a data grid for multi-operational access.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/NARGIS SULTANA/Examiner, Art Unit 2164                  
                                                                                                                                                                                      Conferees:

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                        

/CRESCELLE N DELA TORRE/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.